Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/496,054, filed 10/7/2021, which is a continuation as discussed in the disclosure.
Claims 1-14 are pending and examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/7/2021 and 8/17/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is not clear how the receiving sections and walls of the geometric lattices are related. Specifically, an extension and receiving sections are defined as extending across a width of the body(or thereof in lines 6-7), and the walls of the lattices have a width.  The width of the walls appears to be the thickness of the walls not a width as compared to the width of the body/sections/extension.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silca Systems(cited on IDS filed 10/7/2021).	
Silca Systems discloses a paver supporting apparatus comprising:
a modular grid(see Fig. with silica grate in 4 cont’d) having a body(see Fig. with silica grate) having:
a top surface, a bottom surface positioned opposite the top surface, a plurality of geometric lattices provided from a plurality of walls(see step 4 of remodel and step 3 of new construction, each of the lattices is made up of walls),
a plurality of planar adhesive receiving sections extending across a width thereof(the body) and positioned between the geometric lattices(see marked-up Fig. below) and having a width greater than each of the plurality of walls(see marked-up Fig. below, the width of the receiving sections is measured across the body, the width of the walls is measured as the thickness of each of the walls, therefore the width of the receiving sections is greater than the width of the lattice walls).


    PNG
    media_image1.png
    267
    329
    media_image1.png
    Greyscale


Regarding claim 2, Silica System discloses the paver supporting apparatus of claim 1, further comprising the an extension extending and removable from one side of the body(the grate has a portion with two holes extending the length of the grate, see Fig in 4 cont’d showing a removable end portion), the extension having a length equal to a length of the body and a width less than a width of the body(the extension as shown in 4 cont’d shows a length the same as the body and the width less than the width of the body).
Regarding claim 3, Silica System discloses the paver supporting apparatus of claim 1, further comprising a plurality of fastener receiving passageways(see step 4 of remodel and step 3 of new construction) positioned through the body and an extension extending and removable from one side of the body(see claim 2 above).  
Regarding claim 4, Silca System discloses the paver supporting apparatus of claim 1, wherein the planar adhesive receiving sections and the plurality of geometric lattices extend from the top surface and the bottom surface by a grid depth (see Figs.).
Regarding claim 5, Silca System discloses the paver supporting apparatus of claim 4, wherein the geometric lattice has a plurality of regular shaped polygons(see marked-up Fig.) and a plurality of an irregular shaped polygons formed therein and make up outer walls of the body(see marked-up Fig.).
Regarding claim 6, Silca Systems discloses the paver supporting apparatus of claim 3, wherein each of the plurality of planar adhesive receiving sections are planar columns that extend substantially along a width of the body(portions of the grate that are considered the receiving sections are also considered planar columns, see Figs, on page 1).
Regarding claims 7 and 13, Silca System discloses the paver supporting apparatus of claims 1 and 6, wherein the plurality of planar adhesive receiving sections are positioned in part on opposing central sides of a plurality of ballast receiving openings extending through the geometric lattice(the openings between the lattices can be considered ballast openings and meet the claim limitation, the claims do not delineate how the lattice and receiving sections and openings therebetween are defined).
Regarding claims 8 and 14, Silca System discloses the paver supporting apparatus of claims 1 and 7, wherein the plurality of ballast receiving openings extend from the top surface down through the grid depth and along a tapered length(see Figs, on page 1).
Regarding claim 9, Silca System discloses the paver supporting apparatus of claim 3, wherein the extension includes an outer wall and a plurality of support walls extending between and connecting the outer wall and the body(the grate has walls and is considered to meet the broad claim limitation).
Regarding claim 10, Silca System discloses the paver supporting apparatus of claim 3, wherein the plurality of fastener receiving passageways are linearly positioned and extending through the body and the extension (see Figs, on page 1, the openings extend through the grate and are capable of being used for fasteners and therefore meet the functional claim limitation).
Regarding claim 11, Silca System discloses the paver supporting apparatus of claims 2-3 and 10, wherein the body includes a plurality of body fastener receiving passageways and a plurality of extension fastener receiving passageways linearly positioned such that a pair of body fastener receiving passageways are linearly aligned with and an extension fastener receiving passageways, and are aligned with a planar adhesive receiving section(the openings are aligned and are considered to meet the functional claim limitation).

Regarding claim 12, Silca System discloses the paver supporting apparatus of claim 10, wherein each of the plurality of fastener receiving passageways includes a fastener body receiving space sized and shaped to fully receive a fastener and a fastener head receiving space extend there through(see Figs.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,168,447. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a paver supporting apparatus comprising: a modular grid having a body having: a top surface, a bottom surface positioned opposite the top surface, a plurality of geometric lattices provided from a plurality of walls, and a plurality of planar adhesive receiving sections extending across a width thereof and positioned between the geometric lattices and having a width greater than each of the plurality of walls, an extension extending and removable from one side of the body and having a length equal to a length of the body and a width less than a width of the body, a plurality of fastener receiving passageways positioned through the body and an extension extending and removable from one side of the body (see claims 1-3 of the application and patent), the planar adhesive receiving sections and the plurality of geometric lattices extend from the top surface and the bottom surface by a grid depth(see claim 4 of the application and claim 2 of the patent), the geometric lattice has a plurality of regular shaped polygons and a plurality of irregular shaped polygons formed therein and make up outer walls of the body(see claim 5 of the application and claim 4 of the patent), each of the plurality of planar adhesive receiving sections are planar columns that extend substantially along a width of the body(see claim 6 of the application and claim 5 of the patent), the plurality of planar adhesive receiving sections are positioned in part on opposing central sides of a plurality of ballast receiving openings extending through the geometric lattice(see claim 7 of the application and claim 6 of the patent),  the plurality of ballast receiving openings extend from the top surface down through the grid depth and along a tapered length(see claim 8 of the application and claim 7 of the patent), the extension includes an outer wall and a plurality of support walls extending between and connecting the outer wall and the body(see claim 9 of the application and claim 8 of the patent), the plurality of fastener receiving passageways are linearly positioned and extending through the body and the extension(see claim 10 of the application and claim 9 of the patent), the body includes a plurality of body fastener receiving passageways and a plurality of extension fastener receiving passageways positioned such that a pair of body fastener receiving passageways are aligned with and an extension fastener receiving passageways along a linear axis of the modular grid, and are aligned with a planar adhesive receiving section(see claim 11 of the application and claim 10 of the patent), each of the plurality of fastener receiving passageways includes a fastener body receiving space sized and shaped to fully receive a fastener and a fastener head receiving space extend there through(see claim 12 of the application and claim 11 of the patent), a ballast receiving opening extending through the geometric lattice(see claim 13 of the application and claim 6 of the patent), and the ballast receiving openings(see claim 14 of the application and claim 7 of the patent).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/